John Copertino, J.
This is a motion by plaintiff for an order pursuant to CPLR 3124 and section 1101 of the Uniform District Court Act to compel defendant to answer plaintiff’s interrogatories.
Defendant, whose time to move for a protective order has expired, opposes the motion on the grounds that plaintiff has requested an examination before trial in addition to the interrogatories in question and that plaintiff should not have both methods of discovery available to him. Under the circumstances of this case this court agrees.
CPLR article 31 does not limit the number of disclosure devices one party may use against another. However, CPLR 3103 explicitly recognizes the court’s inherent power to limit the use of disclosure devices to prevent unreasonable annoy*1029anee and expense to a party. A relatively small case of this type presents the appropriate setting for the exercise of that discretion. "To allow disclosure when its expense would make a victory on the merits a Pyrrhic one would be to violate both the spirit of article 31 and the letter of CPLR 3103.” (Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 3103:6, pp 303-304.)
Accordingly, the motion is denied and plaintiff shall be limited to discovery by examination before trial.